         Case 1:17-cv-10789-JGD Document 87 Filed 07/10/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
AMANDA JOHNSON,                            )
                                           )
                        Plaintiff,         )
                                           )
v.                                         )                 C.A. No. 17-cv-10789-JGD
                                           )
CENTRAL INTELLIGENCE AGENCY                )
                                           )
                        Defendant.         )
                                           )

        DEFENDANT CIA’S SECOND MOTION FOR SUMMARY JUDGMENT

       For the reasons set forth in the accompanying memorandum, Defendant United States

Central Intelligence Agency requests that summary judgment be granted in its favor.

                                     Respectfully submitted,

                                     ANDREW E. LELLING
                                     United States Attorney

                                     /s/ Anita Johnson
                                     ANITA JOHNSON
                                     Assistant U.S. Attorney
                                     U.S. Attorney’s Office
                                     Moakley United States Courthouse
                                     One Courthouse Way, Ste. 9200
                                     Boston MA 02210


                                    Certificate of Service

               I certify that the foregoing will be filed through the electronic filing system
of the Court, which system will serve counsel for Plaintiff electronically, on this tenth day
of July 2020.


                                     /s/ Anita Johnson
                                     Assistant U.S. Attorney
